


110 HR 6768 IH: Taos Pueblo Indian Water Rights

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6768
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Udall of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior, acting
		  through the Commissioner of Reclamation, to develop water infrastructure in the
		  Rio Grande Basin, and to approve the settlement of the water rights claims of
		  the Pueblos of Nambe, Pojoaque, San Ildefonso, Tesuque, and
		  Taos.
	
	
		1.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Table of contents.
				TITLE I—Aamodt litigation settlement Act
				Sec. 101. Short title.
				Sec. 102. Definitions.
				Subtitle A—Pojoaque basin regional water system
				Sec. 111. Authorization of Regional Water System.
				Sec. 112. Operating Agreement.
				Sec. 113. Acquisition of Pueblo water supply for the Regional
				Water System.
				Sec. 114. Delivery and allocation of Regional Water System
				capacity and water.
				Sec. 115. Aamodt Settlement Pueblos’ Fund.
				Sec. 116. Environmental compliance.
				Sec. 117. Authorization of appropriations.
				Subtitle B—Pojoaque basin indian water rights
				settlement
				Sec. 121. Settlement Agreement and contract
				approval.
				Sec. 122. Environmental compliance.
				Sec. 123. Conditions precedent and enforcement
				date.
				Sec. 124. Waivers and releases.
				Sec. 125. Effect.
				TITLE II—Taos Pueblo Indian Water Rights Settlement
				Act
				Sec. 201. Short title.
				Sec. 202. Purpose.
				Sec. 203. Definitions.
				Sec. 204. Pueblo rights.
				Sec. 205. Pueblo water infrastructure and watershed
				enhancement.
				Sec. 206. Taos Pueblo Water Development Fund.
				Sec. 207. Marketing.
				Sec. 208. Mutual-benefit projects.
				Sec. 209. San Juan-Chama Project contracts.
				Sec. 210. Authorizations, ratifications, confirmations, and
				conditions precedent.
				Sec. 211. Waivers and releases.
				Sec. 212. Interpretation and enforcement.
				Sec. 213. Disclaimer.
			
		IAamodt litigation
			 settlement Act
			101.Short
			 titleThis title may be cited
			 as the Aamodt Litigation Settlement
			 Act.
			102.DefinitionsIn this title:
				(1)Acre-feetThe
			 term acre-feet means acre-feet of water per year.
				(2)Aamodt
			 caseThe term Aamodt Case means the civil action
			 entitled State of New Mexico, ex rel. State Engineer and United States of
			 America, Pueblo de Nambe, Pueblo de Pojoaque, Pueblo de San Ildefonso, and
			 Pueblo de Tesuque v. R. Lee Aamodt, et al., No. 66 CV 6639 MV/LCS
			 (D.N.M.).
				(3)AuthorityThe
			 term Authority means the Pojoaque Basin Regional Water Authority
			 described in section 9.5 of the Settlement Agreement or an alternate entity
			 acceptable to the Pueblos and the County to operate and maintain the diversion
			 and treatment facilities, certain transmission pipelines, and other facilities
			 of the Regional Water System.
				(4)Bishop’s lodge
			 extensionThe term Bishop’s Lodge Extension has the
			 meaning given the term in the Engineering Report.
				(5)CityThe
			 term City means the city of Santa Fe, New Mexico.
				(6)Cost-sharing and
			 system integration agreementThe term Cost-Sharing and
			 System Integration Agreement means the agreement executed by the United
			 States, the State, the Pueblos, the County, and the City that—
					(A)describes the
			 location, capacity, and management (including the distribution of water to
			 customers) of the Regional Water System; and
					(B)allocates the
			 costs of the Regional Water System with respect to—
						(i)the
			 construction, operation, maintenance, and repair of the Regional Water
			 System;
						(ii)rights-of-way for
			 the Regional Water System; and
						(iii)the acquisition
			 of water rights.
						(7)CountyThe
			 term County means Santa Fe County, New Mexico.
				(8)County
			 distribution systemThe term County Distribution
			 System means the portion of the Regional Water System that serves water
			 customers on non-Pueblo land in the Pojoaque Basin.
				(9)County water
			 utilityThe term County Water Utility means the
			 water utility organized by the County to—
					(A)receive water
			 distributed by the Authority; and
					(B)provide the water
			 received under subparagraph (A) to customers on non-Pueblo land in the Pojoaque
			 Basin.
					(10)Engineering
			 reportThe term Engineering Report means the report
			 entitled Pojoaque Regional Water System Engineering Report and
			 dated April 2007 and any amendments thereto.
				(11)FundThe
			 term Fund means the Aamodt Settlement Pueblos’ Fund established by
			 section 115(a).
				(12)Operating
			 agreementThe term Operating Agreement means the
			 agreement between the Pueblos and the County executed under section
			 112(a).
				(13)Operations,
			 maintenance, and replacement costs
					(A)In
			 generalThe term operations, maintenance, and replacement
			 costs means all costs for the operation of the Regional Water System
			 that are necessary for the safe, efficient, and continued functioning of the
			 Regional Water System to produce the benefits described in the Settlement
			 Agreement.
					(B)ExclusionThe
			 term operations, maintenance, and replacement costs does not
			 include construction costs or costs related to construction design and
			 planning.
					(14)Pojoaque
			 basin
					(A)In
			 generalThe term Pojoaque Basin means the geographic
			 area limited by a surface water divide (which can be drawn on a topographic
			 map), within which area rainfall and runoff flow into arroyos, drainages, and
			 named tributaries that eventually drain to—
						(i)the
			 Rio Pojoaque; or
						(ii)the
			 2 unnamed arroyos immediately south; and
						(iii)2
			 arroyos (including the Arroyo Alamo) that are north of the confluence of the
			 Rio Pojoaque and the Rio Grande.
						(B)InclusionThe
			 term Pojoaque Basin includes the San Ildefonso Eastern Reservation
			 recognized by section 8 of Public Law 87–231 (75 Stat. 505).
					(15)PuebloThe
			 term Pueblo means each of the pueblos of Nambe, Pojoaque, San
			 Ildefonso, or Tesuque.
				(16)PueblosThe
			 term Pueblos means collectively the Pueblos of Nambe, Pojoaque,
			 San Ildefonso, and Tesuque.
				(17)Pueblo
			 landThe term Pueblo land means any real property
			 that is—
					(A)held by the United
			 States in trust for a Pueblo within the Pojoaque Basin;
					(B)(i)owned by a Pueblo within
			 the Pojoaque Basin before the date on which a court approves the Settlement
			 Agreement; or
						(ii)acquired by a Pueblo on or after
			 the date on which a court approves the Settlement Agreement, if the real
			 property is located—
							(I)within the exterior boundaries of the
			 Pueblo, as recognized and conformed by a patent issued under the Act of
			 December 22, 1858 (11 Stat. 374, chapter V); or
							(II)within the exterior boundaries of any
			 territory set aside for the Pueblo by law, executive order, or court
			 decree;
							(C)owned by a Pueblo
			 or held by the United States in trust for the benefit of a Pueblo outside the
			 Pojoaque Basin that is located within the exterior boundaries of the Pueblo as
			 recognized and confirmed by a patent issued under the Act of December 22, 1858
			 (11 Stat. 374, chapter V); or
					(D)within the
			 exterior boundaries of any real property located outside the Pojoaque Basin set
			 aside for a Pueblo by law, executive order, or court decree, if the land is
			 within or contiguous to land held by the United States in trust for the Pueblo
			 as of January 1, 2005.
					(18)Pueblo water
			 facility
					(A)In
			 generalThe term Pueblo Water Facility means—
						(i)a
			 portion of the Regional Water System that serves only water customers on Pueblo
			 land; and
						(ii)portions of a
			 Pueblo water system in existence on the date of enactment of this Act that
			 serve water customers on non-Pueblo land, also in existence on the date of
			 enactment of this Act, or their successors, that are—
							(I)depicted in the
			 final project design, as modified by the drawings reflecting the completed
			 Regional Water System; and
							(II)described in the
			 Operating Agreement.
							(B)InclusionsThe
			 term Pueblo Water Facility includes—
						(i)the
			 barrier dam and infiltration project on the Rio Pojoaque described in the
			 Engineering Report; and
						(ii)the
			 Tesuque Pueblo infiltration pond described in the Engineering Report.
						(19)Regional water
			 system
					(A)In
			 generalThe term Regional Water System means the
			 Regional Water System described in section 111(a).
					(B)ExclusionsThe
			 term Regional Water System does not include the County or Pueblo
			 water supply delivered through the Regional Water System.
					(20)San juan-chama
			 projectThe term San Juan-Chama Project means the
			 Project authorized by section 8 of the Act of June 13, 1962 (76 Stat. 96, 97)
			 and the Act of April 11, 1956 (70 Stat. 105).
				(21)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(22)Settlement
			 agreementThe term Settlement Agreement means the
			 stipulated and binding agreement among the State, the Pueblos, the United
			 States, the County, and the City dated January 19, 2006, and signed by all of
			 the government parties to the Settlement Agreement (other than the United
			 States) on May 3, 2006 and as amended in conformity with this Act.
				(23)StateThe
			 term State means the State of New Mexico.
				APojoaque basin
			 regional water system
				111.Authorization
			 of Regional Water System
					(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall plan, design, and construct a regional water system in
			 accordance with the Settlement Agreement, to be known as the Regional
			 Water System—
						(1)to divert and
			 distribute water to the Pueblos and to the County Water Utility, in accordance
			 with the Engineering Report; and
						(2)that consists
			 of—
							(A)surface water
			 diversion facilities at San Ildefonso Pueblo on the Rio Grande; and
							(B)any treatment,
			 transmission, storage and distribution facilities and wellfields for the County
			 Distribution System and Pueblo Water Facilities that are necessary to supply a
			 minimum of 4,000 acre-feet of water within the Pojoaque Basin, in accordance
			 with the Engineering Report.
							(b)Final project
			 designThe Secretary shall issue a final project design within 90
			 days of completion of the environmental compliance described in section 116 for
			 the Regional Water System that—
						(1)is consistent with
			 the Engineering Report; and
						(2)includes a
			 description of any Pueblo Water Facilities.
						(c)Acquisition of
			 land; water rights
						(1)Acquisition of
			 landUpon request, and in exchange for the funding which shall be
			 provided in section 117(c), the Pueblos shall consent to the grant of such
			 easements and rights-of-way as may be necessary for the construction of the
			 Regional Water System at no cost to the Secretary. To the extent that the State
			 or County own easements or rights-of-way that may be used for construction of
			 the Regional Water System, the State or County shall provide that land or
			 interest in land as necessary for construction at no cost to the Secretary. The
			 Secretary shall acquire any other land or interest in land that is necessary
			 for the construction of the Regional Water System with the exception of the
			 Bishop’s Lodge Extension.
						(2)Water
			 rightsThe Secretary shall not condemn water rights for purposes
			 of the Regional Water System.
						(d)Conditions for
			 construction
						(1)In
			 generalThe Secretary shall not begin construction of the
			 Regional Water System facilities until the date on which—
							(A)the Secretary
			 executes—
								(i)the
			 Settlement Agreement; and
								(ii)the
			 Cost-Sharing and System Integration Agreement; and
								(B)the State and the
			 County have entered into an agreement with the Secretary to contribute the
			 non-Federal share of the costs of the construction in accordance with the
			 Cost-Sharing and System Integration Agreement.
							(e)Applicable
			 lawThe Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450 et seq.) shall not apply to the design and construction of the
			 Regional Water System.
					(f)Construction
			 costs
						(1)Pueblo water
			 facilitiesThe costs of constructing the Pueblo Water Facilities,
			 as determined by the final project design and the Engineering Report—
							(A)shall be at full
			 Federal expense subject to the amount authorized in section 117(a)(1);
			 and
							(B)shall be
			 nonreimbursable to the United States.
							(2)County
			 distribution systemThe costs of constructing the County
			 Distribution System shall be at State and local expense.
						(g)State and local
			 capital obligationsThe State and local capital obligations for
			 the Regional Water System described in the Cost-Sharing and System Integration
			 Agreement shall be satisfied on the payment of the State and local capital
			 obligations described in the Cost-Sharing and System Integration
			 Agreement.
					(h)Conveyance of
			 regional water system facilities
						(1)In
			 generalSubject to paragraph (2), on completion of the
			 construction of the Regional Water System (other than the Bishop’s Lodge
			 Extension if construction of the Bishop’s Lodge Extension is deferred pursuant
			 to the Cost-Sharing and System Integration Agreement), the Secretary, in
			 accordance with the Operating Agreement, shall convey to—
							(A)each Pueblo the
			 portion of any Pueblo Water Facility that is located within the boundaries of
			 the Pueblo, including any land or interest in land located within the
			 boundaries of the Pueblo that is acquired by the United States for the
			 construction of the Pueblo Water Facility;
							(B)the County the
			 County Distribution System, including any land or interest in land acquired by
			 the United States for the construction of the County Distribution System;
			 and
							(C)the Authority any
			 portions of the Regional Water System that remain after making the conveyances
			 under subparagraphs (A) and (B), including any land or interest in land
			 acquired by the United States for the construction of the portions of the
			 Regional Water System.
							(2)Conditions for
			 conveyanceThe Secretary shall not convey any portion of the
			 Regional Water System facilities under paragraph (1) until the date on
			 which—
							(A)construction of the
			 Regional Water System (other than the Bishop’s Lodge Extension if construction
			 of the Bishop’s Lodge Extension is deferred pursuant to the Cost-Sharing and
			 System Integration Agreement) is complete; and
							(B)the Operating
			 Agreement is executed in accordance with section 112.
							(3)Subsequent
			 conveyanceOn conveyance by the Secretary under paragraph (1),
			 the Pueblos, the County, and the Authority shall not reconvey any portion of
			 the Regional Water System conveyed to the Pueblos, the County, and the
			 Authority, respectively, unless the reconveyance is authorized by an Act of
			 Congress enacted after the date of enactment of this Act.
						(4)Interest of the
			 United StatesOn conveyance of a portion of the Regional Water
			 System under paragraph (1), the United States shall have no further right,
			 title, or interest in and to the portion of the Regional Water System
			 conveyed.
						(5)Additional
			 constructionOn conveyance of a portion of the Regional Water
			 System under paragraph (1), the Pueblos, County, or the Authority, as
			 applicable, may, at the expense of the Pueblos, County, or the Authority,
			 construct any additional infrastructure that is necessary to fully use the
			 water delivered by the Regional Water System.
						(6)Liability
							(A)In
			 generalEffective on the date of conveyance of any land or
			 facility under this section, the United States shall not be held liable by any
			 court for damages of any kind arising out of any act, omission, or occurrence
			 relating to the land and facilities conveyed, other than damages caused by acts
			 of negligence by the United States, or by employees or agents of the United
			 States, prior to the date of conveyance.
							(B)Tort
			 claimsNothing in this section increases the liability of the
			 United States beyond the liability provided in chapter 171 of title 28, United
			 States Code (commonly known as the Federal Tort Claims
			 Act).
							(7)EffectNothing
			 in any transfer of ownership provided or any conveyance thereto as provided in
			 this section shall extinguish the right of any Pueblo, the County, or the
			 Regional Water Authority to the continuous use and benefit of each easement or
			 right of way for the use, operation, maintenance, repair, and replacement of
			 Pueblo Water Facilities, the County Distribution System or the Regional Water
			 System or for wastewater purposes as provided in the Cost-Sharing and System
			 Integration Agreement.
						112.Operating
			 Agreement
					(a)In
			 generalThe Pueblos and the County shall submit to the Secretary
			 an executed Operating Agreement for the Regional Water System that is
			 consistent with this Act, the Settlement Agreement, and the Cost-Sharing and
			 System Integration Agreement not later than 180 days after the later of—
						(1)the date of
			 completion of environmental compliance and permitting; or
						(2)the date of
			 issuance of a final project design for the Regional Water System under section
			 111(b).
						(b)ApprovalNot
			 later than 180 days after receipt of the operating agreement described in
			 subsection (a), the Secretary shall approve the Operating Agreement upon
			 determination that the Operating Agreement is consistent with this Act, the
			 Settlement Agreement, and the Cost-Sharing and System Integration
			 Agreement.
					(c)ContentsThe
			 Operating Agreement shall include—
						(1)provisions
			 consistent with the Settlement Agreement and the Cost-Sharing and System
			 Integration Agreement and necessary to implement the intended benefits of the
			 Regional Water System described in those documents;
						(2)provisions
			 for—
							(A)the distribution
			 of water conveyed through the Regional Water System, including a delineation
			 of—
								(i)distribution lines
			 for the County Distribution System;
								(ii)distribution
			 lines for the Pueblo Water Facilities; and
								(iii)distribution
			 lines that serve both—
									(I)the County
			 Distribution System; and
									(II)the Pueblo Water
			 Facilities;
									(B)the allocation of
			 the Regional Water System capacity;
							(C)the terms of use
			 of unused water capacity in the Regional Water System;
							(D)the construction
			 of additional infrastructure and the acquisition of associated rights-of-way or
			 easements necessary to enable any of the Pueblos or the County to fully use
			 water allocated to the Pueblos or the County from the Regional Water System,
			 including provisions addressing when the construction of such additional
			 infrastructure requires approval by the Authority;
							(E)the allocation and
			 payment of annual operation, maintenance, and replacement costs for the
			 Regional Water System, including the portions of the Regional Water System that
			 are used to treat, transmit, and distribute water to both the Pueblo Water
			 Facilities and the County Water Utility;
							(F)the operation of
			 wellfields located on Pueblo land;
							(G)the transfer of
			 any water rights necessary to provide the Pueblo water supply described in
			 section 113(a);
							(H)the operation of
			 the Regional Water System with respect to the water supply, including the
			 allocation of the water supply in accordance with section 3.1.8.4.2 of the
			 Settlement Agreement so that, in the event of a shortage of supply to the
			 Regional Water System, the supply to each of the Pueblos’ and to the County’s
			 distribution system shall be reduced on a prorata basis, in proportion to each
			 distribution system’s most current annual use; and
							(I)dispute
			 resolution; and
							(3)provisions for
			 operating and maintaining the Regional Water System facilities before and after
			 conveyance under section 111(h), including provisions to—
							(A)ensure
			 that—
								(i)the
			 operation of, and the diversion and conveyance of water by, the Regional Water
			 System is in accordance with the Settlement Agreement;
								(ii)the
			 wells in the Regional Water System are used in conjunction with the surface
			 water supply of the Regional Water System to ensure a reliable firm supply of
			 water to all users of the Regional Water System, consistent with the intent of
			 the Settlement Agreement that surface supplies will be used to the maximum
			 extent feasible;
								(iii)the respective
			 obligations regarding delivery, payment, operation, and management are
			 enforceable; and
								(iv)the
			 County has the right to serve any new water users located on non-Pueblo land in
			 the Pojoaque Basin; and
								(B)allow for any
			 aquifer storage and recovery projects that are approved by the Office of the
			 New Mexico State Engineer.
							(d)EffectNothing
			 in this title precludes the Operating Agreement from authorizing phased or
			 interim operations if the Regional Water System is constructed in
			 phases.
					113.Acquisition of
			 Pueblo water supply for the Regional Water System
					(a)In
			 generalFor the purpose of providing a reliable firm supply of
			 water from the Regional Water System for the Pueblos in accordance with the
			 Settlement Agreement, the Secretary, on behalf of the Pueblos, shall—
						(1)acquire water
			 rights to—
							(A)302 acre-feet of
			 Nambe reserved water described in section 2.6.2 of the Settlement Agreement
			 pursuant to section 117(c)(1)(C); and
							(B)1,141 acre-feet
			 from water acquired by the County for water rights commonly referred to as
			 Top of the World rights in the Aamodt case;
							(2)make available
			 1,079 acre-feet to the Pueblos pursuant to a contract entered into among the
			 Pueblos and the Secretary in accordance with section 11 of the Act of June 13,
			 1962 (76 Stat. 96, 97) (San Juan-Chama Project Act) under water rights held by
			 the Secretary; and
						(3)by
			 application to the State Engineer, obtain approval to divert the water acquired
			 and made available under paragraphs (1) and (2) at the points of diversion for
			 the Regional Water System, consistent with the Settlement Agreement and the
			 Cost-Sharing and System Integration Agreement.
						(b)ForfeitureThe
			 nonuse of the water supply secured by the Secretary for the Pueblos under
			 subsection (a) shall in no event result in forfeiture, abandonment,
			 relinquishment, or other loss thereof.
					(c)TrustThe
			 Pueblo water supply secured under subsection (a) shall be held by the United
			 States in trust for the Pueblos.
					(d)Contract for San
			 Juan-Chama Project water supplyWith respect to the contract for
			 the water supply required by subsection (a)(2), such San Juan-Chama Project
			 contract shall be pursuant to the following terms:
						(1)WaiversNotwithstanding
			 the provisions of the Act of June 13, 1962 (76 Stat. 96, 97) or any other
			 provision of law—
							(A)the Secretary
			 shall waive the entirety of the Pueblos’ share of the construction costs for
			 the San Juan-Chama Project, and pursuant to that waiver, the Pueblos’ share of
			 all construction costs for the San Juan-Chama Project, inclusive of both
			 principal and interest, due from 1972 to the execution of the contract required
			 by subsection (a)(2), shall be nonreimbursable;
							(B)the Secretary’s
			 waiver of each Pueblo’s share of the construction costs for the San Juan-Chama
			 Project will not result in an increase in the pro rata shares of other San
			 Juan-Chama Project water contractors, but such costs shall be absorbed by the
			 United States Treasury or otherwise appropriated to the Department of the
			 Interior; and
							(C)the costs
			 associated with any water made available from the San Juan-Chama Project which
			 were determined nonreimbursable and nonreturnable pursuant to Public Law
			 88–293, 78 Stat. 171 (March 26, 1964) shall remain nonreimbursable and
			 nonreturnable.
							(2)TerminationThe
			 contract shall provide that it shall terminate only upon the following
			 conditions—
							(A)failure of the
			 United States District Court for the District of New Mexico to enter a final
			 decree for the Aamodt case by December 15, 2012 or within the time period of
			 any extension of that deadline granted by the court; or
							(B)entry of an order
			 by the United States District Court for the District of New Mexico voiding the
			 final decree and Settlement Agreement for the Aamodt case pursuant to section
			 10.3 of the Settlement Agreement.
							(e)LimitationThe
			 Secretary shall use the water supply secured under subsection (a) only for the
			 purposes described in the Settlement Agreement.
					(f)Fulfillment of
			 water supply acquisition obligationsCompliance with subsections
			 (a) through (e) shall satisfy any and all obligations of the Secretary to
			 acquire or secure a water supply for the Pueblos pursuant to the Settlement
			 Agreement.
					(g)Rights of pueblos
			 in settlement agreement unaffectedNotwithstanding the provisions
			 of subsections (a) through (f), the Pueblos, the County or the Regional Water
			 Authority may acquire any additional water rights to ensure all parties to the
			 Settlement Agreement receive the full allocation of water provided by the
			 Settlement Agreement and nothing in this Act amends or modifies the quantities
			 of water allocated to the Pueblos thereunder.
					114.Delivery and
			 allocation of Regional Water System capacity and water
					(a)Allocation of
			 regional water system capacity
						(1)In
			 generalThe Regional Water System shall have the capacity to
			 divert from the Rio Grande a quantity of water sufficient to provide—
							(A)4,000 acre-feet of
			 consumptive use of water; and
							(B)the requisite
			 peaking capacity described in—
								(i)the
			 Engineering Report; and
								(ii)the
			 final project design.
								(2)Allocation to
			 the pueblos and county water utilityOf the capacity described in
			 paragraph (1)—
							(A)there shall be
			 allocated to the Pueblos—
								(i)sufficient capacity
			 for the conveyance of 2,500 acre-feet consumptive use; and
								(ii)the
			 requisite peaking capacity for the quantity of water described in clause (i);
			 and
								(B)there shall be
			 allocated to the County Water Utility—
								(i)sufficient
			 capacity for the conveyance of 1,500 acre-feet consumptive use; and
								(ii)the
			 requisite peaking capacity for the quantity of water described in clause
			 (i).
								(3)Applicable
			 lawWater shall be allocated to the Pueblos and the County Water
			 Utility under this subsection in accordance with—
							(A)this title;
							(B)the Settlement
			 Agreement; and
							(C)the Operating
			 Agreement.
							(b)Delivery of
			 regional water system waterThe Authority shall deliver water
			 from the Regional Water System—
						(1)to the Pueblos
			 water in a quantity sufficient to allow full consumptive use of up to 2,500
			 acre-feet rights by the Pueblos in accordance with—
							(A)the Settlement
			 Agreement;
							(B)the Operating
			 Agreement; and
							(C)this Title;
			 and
							(2)to the County
			 water in a quantity sufficient to allow full consumptive use of up to 1,500
			 acre-feet per year of water rights by the County Water Utility in accordance
			 with—
							(A)the Settlement
			 Agreement;
							(B)the Operating
			 Agreement; and
							(C)this title.
							(c)Additional use of
			 allocation quantity and unused capacityThe Regional Water System
			 may be used to—
						(1)provide for use of
			 return flow credits to allow for full consumptive use of the water allocated in
			 the Settlement Agreement to each of the Pueblos and to the County; and
						(2)convey water
			 allocated to one of the Pueblos or the County Water Utility for the benefit of
			 another Pueblo or the County Water Utility or allow use of unused capacity by
			 each other through the Regional Water System in accordance with an
			 intergovernmental agreement between the Pueblos, or between a Pueblo and County
			 Water Utility, as applicable, if—
							(A)such
			 intergovernmental agreements are consistent with the Operating Agreement, the
			 Settlement Agreement and this Act;
							(B)capacity is
			 available without reducing water delivery to any Pueblo or the County Water
			 Utility in accordance with the Settlement Agreement, unless the County Water
			 Utility or Pueblo contracts for a reduction in water delivery or Regional Water
			 System capacity;
							(C)the Pueblo or
			 County Water Utility contracting for use of the unused capacity or water has
			 the right to use the water under applicable law; and
							(D)any agreement for
			 the use of unused capacity or water provides for payment of the operation,
			 maintenance, and replacement costs associated with the use of capacity or
			 water.
							115.Aamodt
			 Settlement Pueblos’ Fund
					(a)Establishment of
			 the aamodt settlement pueblos’ fundThere is established in the
			 Treasury of the United States a fund, to be known as the Aamodt
			 Settlement Pueblos’ Fund, consisting of—
						(1)such amounts as
			 are made available to the Fund under section 117(c); and
						(2)any interest earned
			 from investment of amounts in the Fund under subsection (b).
						(b)Management of
			 the fundThe Secretary shall manage the Fund, invest amounts in
			 the Fund, and make amounts available from the Fund for distribution to the
			 Pueblos in accordance with—
						(1)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.);
			 and
						(2)this title.
						(c)Investment of
			 the fundThe Secretary shall invest amounts in the Fund in
			 accordance with—
						(1)the Act of April
			 1, 1880 (25 U.S.C. 161);
						(2)the first section
			 of the Act of June 24, 1938 (25 U.S.C. 162a); and
						(3)the American
			 Indian Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et
			 seq.).
						(d)Tribal
			 management plan
						(1)In
			 generalA Pueblo may withdraw all or part of the Pueblo’s portion
			 of the Fund on approval by the Secretary of a tribal management plan as
			 described in the American Indian Trust Fund Management Reform Act of 1994 (25
			 U.S.C. 4001 et seq.).
						(2)RequirementsIn
			 addition to the requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), the tribal management plan shall
			 require that a Pueblo spend any amounts withdrawn from the Fund in accordance
			 with the purposes described in section 117(c).
						(3)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan to ensure that any amounts withdrawn from the
			 Fund under an approved tribal management plan are used in accordance with this
			 title.
						(4)LiabilityIf
			 a Pueblo or the Pueblos exercise the right to withdraw amounts from the Fund,
			 neither the Secretary nor the Secretary of the Treasury shall retain any
			 liability for the expenditure or investment of the amounts withdrawn.
						(5)Expenditure
			 plan
							(A)In
			 generalThe Pueblos shall submit to the Secretary for approval an
			 expenditure plan for any portion of the amounts in the Fund that the Pueblos do
			 not withdraw under this subsection.
							(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts remaining in the Fund will be used.
							(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this title, the Settlement Agreement, and the Cost-Sharing and
			 System Integration Agreement.
							(D)Annual
			 reportThe Pueblos shall submit to the Secretary an annual report
			 that describes all expenditures from the Fund during the year covered by the
			 report.
							(6)No per capita
			 paymentsNo part of the principal of the Fund, or the interest or
			 income accruing on the principal shall be distributed to any member of a Pueblo
			 on a per capita basis.
						(7)Availability of
			 amounts from the fund
							(A)Approval of
			 settlement agreementAmounts made available under subparagraphs
			 (A) and (C) of section 117(c)(1) shall be available for expenditure or
			 withdrawal only after the date on which the United States District Court for
			 the District of New Mexico issues an order approving the Settlement
			 Agreement.
							(B)Completion of
			 certain portions of regional water systemAmounts made available
			 under section 117(c)(1)(B) shall be available for expenditure or withdrawal
			 only after those portions of the Regional Water System described in section
			 1.5.24 of the Settlement Agreement have been declared substantially complete by
			 the Secretary.
							(C)Failure to
			 fulfill conditions precedentIf the conditions precedent in
			 section 123 have not been fulfilled by June 30, 2016, the United States shall
			 be entitled to set off any funds expended or withdrawn from the amounts
			 appropriated pursuant to section 117(c), together with any interest accrued,
			 against any claims asserted by the Pueblos against the United States relating
			 to the water rights in the Pojoaque Basin.
							116.Environmental
			 compliance
					(a)In
			 generalIn carrying out this subtitle, the Secretary shall comply
			 with each law of the Federal Government relating to the protection of the
			 environment, including—
						(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
						(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
						(b)National
			 environmental policy ActNothing in this title affects the
			 outcome of any analysis conducted by the Secretary or any other Federal
			 official under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					117.Authorization
			 of appropriations
					(a)Regional water
			 system
						(1)In
			 generalSubject to paragraph (4), there is authorized to be
			 appropriated to the Secretary for the planning, design, and construction of the
			 Regional Water System and the conduct of environmental compliance activities
			 under section 116 a total of $106,400,000 between fiscal years 2009 and
			 2021.
						(2)Priority of
			 fundingOf the amounts authorized under paragraph (1), the
			 Secretary shall give priority to funding—
							(A)the construction
			 of the San Ildefonso portion of the Regional Water System, consisting
			 of—
								(i)the
			 surface water diversion, treatment, and transmission facilities at San
			 Ildefonso Pueblo; and
								(ii)the
			 San Ildefonso Pueblo portion of the Pueblo Water Facilities; and
								(B)that part of the
			 Regional Water System providing 475 acre-feet to Pojoaque Pueblo pursuant to
			 section 2.2 of the Settlement Agreement.
							(3)AdjustmentThe
			 amount authorized under paragraph (1) shall be adjusted annually to account for
			 increases in construction costs since October 1, 2006, as determined using
			 applicable engineering cost indices.
						(4)Limitations
							(A)In
			 generalNo amounts shall be made available under paragraph (1)
			 for the construction of the Regional Water System until the date on which the
			 United States District Court for the District of New Mexico issues an order
			 approving the Settlement Agreement.
							(B)Record of
			 decisionNo amounts made available under paragraph (1) shall be
			 expended unless the record of decision issued by the Secretary after completion
			 of an environmental impact statement provides for a preferred alternative that
			 is in substantial compliance with the proposed Regional Water System, as
			 defined in the Engineering Report.
							(b)Acquisition of
			 water rightsThere is authorized to be appropriated to the
			 Secretary funds for the acquisition of the water rights under section
			 113(a)(1)(B)—
						(1)in the amount of
			 $5,400,000 if such acquisition is completed by December 31, 2009; and
						(2)the amount
			 authorized under paragraph (b)(1) shall be adjusted according to the CPI Urban
			 Index commencing January 1, 2010.
						(c)Aamodt
			 settlement pueblos’ fund
						(1)In
			 generalThere is authorized to be appropriated to the Fund the
			 following amounts for the period of fiscal years 2009 through 2021:
							(A)$8,000,000, which
			 shall be allocated to the Pueblos, in accordance with section 2.7.1 of the
			 Settlement Agreement, for the rehabilitation, improvement, operation,
			 maintenance, and replacement of the agricultural delivery facilities, waste
			 water systems, and other water-related infrastructure of the applicable Pueblo.
			 The amount authorized herein shall be adjusted according to the CPI Urban Index
			 commencing October 1, 2006.
							(B)$37,500,000, which
			 shall be allocated to an account, to be established not later than January 1,
			 2016, to assist the Pueblos in paying the Pueblos’ share of the cost of
			 operating, maintaining, and replacing the Pueblo Water Facilities and the
			 Regional Water System.
							(C)$5,000,000 and any
			 interest thereon, which shall be allocated to the Pueblo of Nambé for the
			 acquisition of the Nambé reserved water rights in accordance with section
			 113(a)(1)(A). The amount authorized herein shall be adjusted according to the
			 CPI Urban Index commencing January 1, 2011. The funds provided under this
			 section may be used by the Pueblo of Nambé only for the acquisition of land,
			 other real property interests, or economic development.
							(2)Operation,
			 maintenance, and replacement costs
							(A)In
			 generalPrior to conveyance of the Regional Water System pursuant
			 to section 111, the Secretary shall pay any operation, maintenance or
			 replacement costs associated with the Pueblo Water Facilities or the Regional
			 Water System up to an amount that does not exceed $5,000,000, which is
			 authorized to be appropriated to the Secretary.
							(B)Obligation of
			 the Federal Government after completionExcept as provided in
			 section 113(a)(4)(B), after construction of the Regional Water System is
			 completed and the amounts required to be deposited in the account have been
			 deposited under this section the Federal Government shall have no obligation to
			 pay for the operation, maintenance, and replacement costs of the Regional Water
			 System.
							BPojoaque basin
			 indian water rights settlement
				121.Settlement
			 Agreement and contract approval
					(a)ApprovalTo
			 the extent the Settlement Agreement and the Cost-Sharing and System Integration
			 Agreement do not conflict with this title, the Settlement Agreement and the
			 Cost-Sharing and System Integration Agreement (including any amendments to the
			 Settlement Agreement and the Cost-Sharing and System Integration Agreement that
			 are executed to make the Settlement Agreement or the Cost-Sharing and System
			 Integration Agreement consistent with this title) are authorized, ratified, and
			 confirmed.
					(b)ExecutionTo
			 the extent the Settlement Agreement and the Cost-Sharing and System Integration
			 Agreement do not conflict with this title, the Secretary shall execute the
			 Settlement Agreement and the Cost-Sharing and System Integration Agreement
			 (including any amendments that are necessary to make the Settlement Agreement
			 or the Cost-Sharing and System Integration Agreement consistent with this
			 title).
					(c)Authorities of
			 the pueblos
						(1)In
			 generalEach of the Pueblos may enter into contracts to lease or
			 exchange water rights or to forbear undertaking new or expanded water uses for
			 water rights recognized in section 2.1 of the Settlement Agreement for use
			 within the Pojoaque Basin in accordance with the other limitations of section
			 2.1.5 of the Settlement Agreement provided that section 2.1.5 is amended
			 accordingly.
						(2)ExecutionThe
			 Secretary shall not execute the Settlement Agreement until such amendment is
			 accomplished under paragraph (1).
						(3)Approval by
			 SecretaryConsistent with the Settlement Agreement as amended
			 under paragraph (1), the Secretary shall approve or disapprove a lease entered
			 into under paragraph (1).
						(4)Prohibition on
			 permanent alienationNo lease or contract under paragraph (1)
			 shall be for a term exceeding 99 years, nor shall any such lease or contract
			 provide for permanent alienation of any portion of the water rights made
			 available to the Pueblos under the Settlement Agreement.
						(5)Applicable
			 lawSection 2116 of the Revised Statutes (25 U.S.C. 177) shall
			 not apply to any lease or contract entered into under paragraph (1).
						(6)Leasing or
			 marketing of water supplyThe water supply provided on behalf of
			 the Pueblos pursuant to section 113(a)(1) may only be leased or marketed by any
			 of the Pueblos pursuant to the intergovernmental agreements described in
			 section 114(c)(2).
						(d)Amendments to
			 contractsThe Secretary shall amend the contracts relating to the
			 Nambe Falls Dam and Reservoir that are necessary to use water supplied from the
			 Nambe Falls Dam and Reservoir in accordance with the Settlement
			 Agreement.
					122.Environmental
			 compliance
					(a)Effect of
			 execution of settlement agreementThe execution of the Settlement
			 Agreement under section 121(b) shall not constitute a major Federal action
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.).
					(b)Compliance with
			 environmental lawsIn carrying out this subtitle, the Secretary
			 shall comply with each law of the Federal Government relating to the protection
			 of the environment, including—
						(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
						(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
						123.Conditions
			 precedent and enforcement date
					(a)Conditions
			 precedent
						(1)In
			 generalUpon the fulfillment of the conditions precedent
			 described in paragraph (2), the Secretary shall publish in the Federal Register
			 a statement of finding that the conditions have been fulfilled.
						(2)RequirementsThe
			 conditions precedents referred to in paragraph (1) are the conditions
			 that—
							(A)to the extent that
			 the Settlement Agreement conflicts with this title, the Settlement Agreement
			 has been revised to conform with this title;
							(B)the Settlement
			 Agreement, so revised, including waivers and releases pursuant to section 124,
			 has been executed by the appropriate parties and the Secretary;
							(C)Congress has fully
			 appropriated, or the Secretary has provided from other authorized sources, all
			 funds authorized by section 117, with the exception of subsection (a)(1) of
			 that section, by June 30, 2016;
							(D)the State of New
			 Mexico has enacted any necessary legislation and provided any funding that may
			 be required under the Settlement Agreement;
							(E)a partial final
			 decree that sets forth the water rights and other rights to water to which the
			 Pueblos are entitled under the Settlement Agreement and this title and that
			 substantially conforms to the Settlement Agreement has been approved by the
			 United States District Court for the District of New Mexico; and
							(F)a final decree
			 that sets forth the water rights for all parties to the Aamodt Case and that
			 substantially conforms to the Settlement Agreement has been approved by the
			 United States District Court for the District of New Mexico by December 15,
			 2012, or within the time period of any extension of that deadline granted by
			 that court.
							(b)Enforcement
			 dateThe Settlement Agreement shall become enforceable as of the
			 date that the United States District Court for the District of New Mexico
			 enters a partial final decree pursuant to subsection (a)(2)(E) and an Interim
			 Administrative Order consistent with the Settlement Agreement. The waivers and
			 releases executed pursuant to section 124 shall become effective as of the date
			 that the conditions precedent described in subsection (a)(2) have been
			 fulfilled.
					(c)ExpirationIf
			 the parties to the Settlement Agreement entitled to provide notice regarding
			 the lack of substantial completion of the Regional Water System provide such
			 notice in accordance with section 10.3 of the Settlement Agreement, the
			 Settlement Agreement shall no longer be effective, the waivers and releases
			 executed pursuant to section 124 shall no longer be effective, and any
			 unexpended Federal funds, together with any income earned thereon, and title to
			 any property acquired or constructed with expended Federal funds, shall be
			 returned to the Federal Government unless otherwise agreed to by the
			 appropriate parties in writing and approved by Congress.
					124.Waivers and
			 releases
					(a)Claims by the
			 pueblo and the United StatesThe Pueblos, on behalf of themselves
			 and their members, and the United States, acting in its capacity as trustee for
			 the Pueblos, as part of their obligations under the Settlement Agreement, shall
			 each execute a waiver and release of—
						(1)all past, present,
			 and future claims to surface and groundwater rights that the Pueblos, or the
			 United States on behalf of the Pueblos, asserted or could have asserted in the
			 Aamodt Case;
						(2)all past, present,
			 and future claims for damages, losses or injuries to water rights or claims of
			 interference, diversion or taking of water for lands within the Pojoaque Basin
			 that accrued at any time up to and including the enforcement date identified in
			 section 123(b), that the Pueblos or their members, or the United States on
			 behalf of the Pueblos, asserted or could have asserted against the parties to
			 the Aamodt Case;
						(3)their defenses in
			 the Aamodt Case to the claims previously asserted therein by the other
			 Settlement Parties; and
						(4)all pending inter
			 se challenges against other parties to the Settlement Agreement.
						(b)Claims by the
			 pueblosThe Pueblos, on behalf of themselves and their members,
			 as part of their obligations under the Settlement Agreement, shall execute a
			 waiver and release of—
						(1)all causes of
			 action against the United States, its agencies, or employees, arising out of
			 all past, present, and future claims for water rights that were asserted, or
			 could have been asserted, by the United States as trustee for the Pueblos and
			 on behalf of the Pueblos in the Aamodt case;
						(2)all claims for
			 damages, losses or injuries to water rights or claims of interference,
			 diversion or taking of water for lands within the Pojoaque Basin that accrued
			 at any time up to and including the enforcement date identified in section
			 123(b), that the Pueblos or their members may have against the United States,
			 its agencies, or employees; and
						(3)all claims arising
			 out of or resulting from the negotiation or the adoption of the Settlement
			 Agreement, exhibits thereto, the Final Decree, or this title, that the Pueblos
			 of their members may have against the United States, its agencies, agents or
			 employees.
						(c)Reservation of
			 rights and retention of claimsNotwithstanding subsections (a)
			 and (b), and except as otherwise provided in the Settlement Agreement, the
			 Pueblos and the United States shall retain—
						(1)all claims for
			 water rights or injuries to water rights arising out of activities occurring
			 outside the Pojoaque Basin except insofar as such claims are specifically
			 addressed in the Cost-Sharing and System Integration Agreement;
						(2)all claims for
			 enforcement of the Settlement Agreement, the Final Decree, or this title,
			 through such legal and equitable remedies as may be available in any court of
			 competent jurisdiction;
						(3)all rights to use
			 and protect water rights acquired pursuant to state law to the extent not
			 inconsistent with the Final Decree and the Settlement Agreement;
						(4)all claims
			 relating to activities affecting the quality of water; and
						(5)all rights,
			 remedies, privileges, immunities, powers, and claims not specifically waived
			 and released pursuant to the Settlement Agreement or this title.
						(d)Tolling of
			 claims
						(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 Enforcement Date.
						(2)No revival of
			 claimsNothing in this subsection revives any claim or tolls any
			 period of limitation or time-based equitable defense that expired before the
			 date of enactment of this Act.
						125.EffectNothing in this title or the Settlement
			 Agreement affects the land and water rights, claims, or entitlements to water
			 of any Indian tribe, pueblo, or community other than the Pueblos.
				IITaos
			 Pueblo Indian Water Rights Settlement Act
			201.Short
			 titleThis title may be cited
			 as the Taos Pueblo Indian Water Rights
			 Settlement Act.
			202.PurposeThe purposes of this title are—
				(1)to approve,
			 ratify, and confirm the Taos Pueblo Indian Water Rights Settlement
			 Agreement;
				(2)to
			 authorize and direct the Secretary to execute the Settlement Agreement and to
			 perform all obligations of the Secretary under the Settlement Agreement and
			 this title; and
				(3)to authorize all
			 actions and appropriations necessary for the United States to meet its
			 obligations under the Settlement Agreement and this title.
				203.DefinitionsIn this title:
				(1)Eligible
			 non-Pueblo entitiesThe term Eligible Non-Pueblo
			 Entities means the Town of Taos, EPWSD, and the New Mexico Department of
			 Finance and Administration Local Government Division on behalf of the Acequia
			 Madre del Rio Lucero y del Arroyo Seco, the Acequia Madre del Prado, the
			 Acequia del Monte, the Acequia Madre del Rio Chiquito, the Upper Ranchitos
			 Mutual Domestic Water Consumers Association, the Upper Arroyo Hondo Mutual
			 Domestic Water Consumers Association, and the Llano Quemado Mutual Domestic
			 Water Consumers Association.
				(2)Enforcement
			 dateThe term Enforcement Date means the date upon
			 which all conditions precedent set forth in section 210(f)(2) have been
			 fulfilled.
				(3)Mutual-benefit
			 projectsThe term Mutual-Benefit Projects means the
			 projects described and identified in Articles 6 and 10.1 of the Settlement
			 Agreement.
				(4)Partial final
			 decreeThe term Partial Final Decree means the
			 Decree entered in New Mexico v. Abeyta and New Mexico v. Arellano, Civil Nos.
			 7896–BB (U.S. D.N.M.) and 7939–BB (U.S. D.N.M) (consolidated), for the
			 resolution of the Pueblo's water right claims and which is substantially in the
			 form agreed to by the Parties and attached to the Settlement Agreement as
			 Attachment 5.
				(5)PartiesThe
			 term Parties means the Parties to the Settlement Agreement, as
			 identified in Article 1 of the Settlement Agreement.
				(6)PuebloThe
			 term Pueblo means the Taos Pueblo, a sovereign Indian Tribe duly
			 recognized by the United States of America.
				(7)Pueblo
			 landsThe term Pueblo lands means those lands
			 located within the Taos Valley to which the Pueblo, or the United States in its
			 capacity as trustee for the Pueblo, holds title subject to Federal law
			 limitations on alienation. Such lands include Tracts A, B, and C, the Pueblo’s
			 land grant, the Blue Lake Wilderness Area, and the Tenorio and Karavas Tracts
			 and are generally depicted in Attachment 2 to the Settlement Agreement.
				(8)San Juan-Chama
			 ProjectThe term San Juan-Chama Project means the
			 Project authorized by section 8 of the Act of June 13, 1962 (76 Stat. 96, 97),
			 and the Act of April 11, 1956 (70 Stat. 105).
				(9)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(10)Settlement
			 agreementThe term Settlement Agreement means the
			 contract dated March 31, 2006, between and among—
					(A)the United States,
			 acting solely in its capacity as trustee for Taos Pueblo;
					(B)the Taos Pueblo, on
			 its own behalf;
					(C)the State of New
			 Mexico;
					(D)the Taos Valley
			 Acequia Association and its 55 member ditches (TVAA);
					(E)the Town of
			 Taos;
					(F)El Prado Water and
			 Sanitation District (EPWSD); and
					(G)the 12 Taos area
			 Mutual Domestic Water Consumers Associations (MDWCAs),
					as amended
			 to conform with this title.(11)State
			 EngineerThe term State Engineer means the New
			 Mexico State Engineer.
				(12)Taos
			 ValleyThe term Taos Valley means the geographic
			 area depicted in Attachment 4 of the Settlement Agreement.
				204.Pueblo
			 rights
				(a)In
			 generalThose rights to which
			 the Pueblo is entitled under the Partial Final Decree shall be held in trust by
			 the United States on behalf of the Pueblo and shall not be subject to
			 forfeiture, abandonment or permanent alienation.
				(b)Subsequent act of
			 congressThe Pueblo shall not
			 be denied all or any part of its rights held in trust absent its consent unless
			 such rights are explicitly abrogated by an Act of Congress hereafter
			 enacted.
				205.Pueblo water
			 infrastructure and watershed enhancement
				(a)In
			 generalThe Secretary, acting through the Commissioner of
			 Reclamation, shall provide grants and technical assistance to the Pueblo on a
			 nonreimbursable basis to—
					(1)plan, permit,
			 design, engineer, construct, reconstruct, replace, or rehabilitate water
			 production, treatment, and delivery infrastructure;
					(2)restore, preserve,
			 and protect the environment associated with the Buffalo Pasture area;
			 and
					(3)protect and
			 enhance watershed conditions.
					(b)Availability of
			 grantsUpon the Enforcement Date, all amounts appropriated
			 pursuant to section 210(c)(1) shall be available in grants to the Pueblo after
			 the requirements of subsection (c) have been met.
				(c)PlanThe
			 Secretary shall provide financial assistance pursuant to subsection (a) upon
			 the Pueblo’s submittal of a plan that identifies the projects to be implemented
			 consistent with the purposes of this section and describes how such projects
			 are consistent with the Settlement Agreement.
				(d)Early
			 fundsNotwithstanding subsection (b), $10,000,000 of the monies
			 authorized to be appropriated pursuant to section 210(c)(1)—
					(1)shall be made
			 available in grants to the Pueblo by the Secretary upon appropriation or
			 availability of the funds from other authorized sources; and
					(2)shall be
			 distributed by the Secretary to the Pueblo on receipt by the Secretary from the
			 Pueblo of a written notice, a Tribal Council resolution that describes the
			 purposes under subsection (a) for which the monies will be used, and a plan
			 under subsection (c) for this portion of the funding.
					206.Taos Pueblo
			 Water Development Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Taos Pueblo Water Development Fund (hereinafter, “Fund”) to be
			 used to pay or reimburse costs incurred by the Pueblo for—
					(1)acquiring water
			 rights;
					(2)planning,
			 permitting, designing, engineering, constructing, reconstructing, replacing,
			 rehabilitating, operating, or repairing water production, treatment or delivery
			 infrastructure, on-farm improvements, or wastewater infrastructure;
					(3)restoring,
			 preserving and protecting the Buffalo Pasture, including planning, permitting,
			 designing, engineering, constructing, operating, managing and replacing the
			 Buffalo Pasture Recharge Project;
					(4)administering the
			 Pueblo’s water rights acquisition program and water management and
			 administration system; and
					(5)for watershed
			 protection and enhancement, support of agriculture, water-related Pueblo
			 community welfare and economic development, and costs related to the
			 negotiation, authorization, and implementation of the Settlement
			 Agreement.
					(b)Management of
			 the FundThe Secretary shall manage the Fund, invest amounts in
			 the Fund, and make monies available from the Fund for distribution to the
			 Pueblo consistent with the American Indian Trust Fund Management Reform Act of
			 1994 (25 U.S.C. 4001, et seq.) (hereinafter, Trust Fund Reform
			 Act), this title, and the Settlement Agreement.
				(c)Investment of
			 the FundThe Secretary shall invest amounts in the Fund in
			 accordance with—
					(1)the Act of April
			 1, 1880 (21 Stat. 70, ch. 41, 25 U.S.C. 161);
					(2)the first section
			 of the Act of June 24, 1938 (52 Stat. 1037, ch. 648, 25 U.S.C. 162a);
			 and
					(3)the American Indian
			 Trust Fund Management Reform Act of 1994 (25 U.S.C. 4001 et seq.).
					(d)Availability of
			 amounts from the fundUpon the Enforcement Date, all monies
			 deposited in the Fund pursuant to section 210(c)(2) shall be available to the
			 Pueblo for expenditure or withdrawal after the requirements of subsection (e)
			 have been met.
				(e)Expenditures and
			 withdrawal
					(1)Tribal
			 management plan
						(A)In
			 generalThe Pueblo may withdraw all or part of the Fund on
			 approval by the Secretary of a tribal management plan as described in the Trust
			 Fund Reform Act.
						(B)RequirementsIn
			 addition to the requirements under the Trust Fund Reform Act, the tribal
			 management plan shall require that the Pueblo spend any funds in accordance
			 with the purposes described in subsection (a).
						(2)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the requirement
			 that monies withdrawn from the Fund are used for the purposes specified in
			 subsection (a).
					(3)LiabilityIf
			 the Pueblo exercises the right to withdraw monies from the Fund, neither the
			 Secretary nor the Secretary of the Treasury shall retain any liability for the
			 expenditure or investment of the monies withdrawn.
					(4)Expenditure
			 plan
						(A)In
			 generalThe Pueblo shall submit to the Secretary for approval an
			 expenditure plan for any portions of the funds made available under this title
			 that the Pueblo does not withdraw under paragraph (1)(A).
						(B)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, amounts remaining in the Fund will be used.
						(C)ApprovalOn
			 receipt of an expenditure plan under subparagraph (A), the Secretary shall
			 approve the plan if the Secretary determines that the plan is reasonable and
			 consistent with this title.
						(5)Annual
			 reportThe Pueblo shall submit to the Secretary an annual report
			 that describes all expenditures from the Fund during the year covered by the
			 report.
					(f)Funds available
			 upon appropriationNotwithstanding subsection (d), $15,000,000 of
			 the monies authorized to be appropriated pursuant to section 210(c)(2)—
					(1)shall be available
			 upon appropriation for the Pueblo’s acquisition of water rights in fulfillment
			 of the Settlement Agreement, the Buffalo Pasture Recharge Project,
			 implementation of the Pueblo’s water rights acquisition program and water
			 management and administration system, the design, planning, and permitting of
			 water or wastewater infrastructure eligible for funding under sections 205 or
			 206, or costs related to the negotiation, authorization, and implementation of
			 the Settlement Agreement; and
					(2)shall be
			 distributed by the Secretary to the Pueblo on receipt by the Secretary from the
			 Pueblo of a written notice and a Tribal Council resolution that describes the
			 purposes under paragraph (1) for which the monies will be used.
					(g)No per capita
			 distributionsNo part of the Fund shall be distributed on a per
			 capita basis to members of the Pueblo.
				207.Marketing
				(a)Pueblo water
			 rightsSubject to the approval of the Secretary in accordance
			 with subsection (e), the Pueblo may market water rights secured to it under the
			 Settlement Agreement and Partial Final Decree, provided that such marketing is
			 in accordance with this section.
				(b)Pueblo contract
			 rights to San Juan-Chama Project waterSubject to the approval of
			 the Secretary in accordance with subsection (e), the Pueblo may subcontract
			 water made available to the Pueblo under the contract authorized under section
			 209(b)(1)(A) to third parties to supply water for use within or without the
			 Taos Valley, provided that the delivery obligations under such subcontract are
			 not inconsistent with the Secretary’s existing San Juan-Chama Project
			 obligations and such subcontract is in accordance with this section.
				(c)Limitation
					(1)In
			 generalDiversion or use of water off Pueblo Lands pursuant to
			 Pueblo water rights or Pueblo contract rights to San Juan-Chama Project water
			 shall be subject to and not inconsistent with the same requirements and
			 conditions of State law, any applicable Federal law, and any applicable
			 interstate compact as apply to the exercise of water rights or contract rights
			 to San Juan-Chama Project water held by non-Federal, non-Indian entities,
			 including all applicable State Engineer permitting and reporting
			 requirements.
					(2)Effect on water
			 rightsSuch diversion or use off Pueblo Lands under paragraph (1)
			 shall not impair water rights or increase surface water depletions within the
			 Taos Valley.
					(d)Maximum
			 term
					(1)In
			 generalThe maximum term of any water use lease or subcontract,
			 including all renewals, shall not exceed 99 years in duration.
					(2)Alienation of
			 rightsThe Pueblo shall not permanently alienate any rights it
			 has under the Settlement Agreement, the Partial Final Decree, and this
			 title.
					(e)Approval of
			 SecretaryThe Secretary shall approve or disapprove any lease or
			 subcontract submitted by the Pueblo for approval not later than—
					(1)180 days after
			 submission; or
					(2)60 days after
			 compliance, if required, with the National Environmental Policy Act of 1969 (42
			 U.S.C. 4332(2)(C)), or any other requirement of Federal law, whichever is
			 later, provided that no Secretarial approval shall be required for any water
			 use lease or subcontract with a term of less than 7 years.
					(f)No forfeiture or
			 abandonmentThe nonuse by a lessee or subcontractor of the Pueblo
			 of any right to which the Pueblo is entitled under the Partial Final Decree
			 shall in no event result in a forfeiture, abandonment, relinquishment, or other
			 loss of all or any part of those rights.
				(g)No
			 preemption
					(1)In
			 generalThe approval authority of the Secretary provided under
			 subsection (e) shall not amend, construe, supersede, or preempt any State or
			 Federal law, interstate compact, or international treaty that pertains to the
			 Colorado River, the Rio Grande, or any of their tributaries, including the
			 appropriation, use, development, storage, regulation, allocation, conservation,
			 exportation, or quantity of those waters.
					(2)Applicable
			 lawThe provisions of section 2116 of the Revised Statutes (25
			 U.S.C. 177) shall not apply to any water made available under the Settlement
			 Agreement.
					(h)No
			 prejudiceNothing in this title shall be construed to establish,
			 address, prejudice, or prevent any party from litigating whether or to what
			 extent any applicable State law, Federal law or interstate compact does or does
			 not permit, govern, or apply to the use of the Pueblo's water outside of New
			 Mexico.
				208.Mutual-benefit
			 projects
				(a)In
			 generalUpon the Enforcement Date, the Secretary, acting through
			 the Commissioner of Reclamation, shall provide financial assistance in the form
			 of grants on a nonreimbursable basis to Eligible Non-Pueblo Entities to plan,
			 permit, design, engineer, and construct the Mutual Benefits Projects in
			 accordance with the Settlement Agreement—
					(1)to minimize
			 adverse impacts on the Pueblo's water resources by moving future non-Indian
			 ground water pumping away from the Pueblo’s Buffalo Pasture; and
					(2)to implement the
			 resolution of a dispute over the allocation of certain surface water flows
			 between the Pueblo and non-Indian irrigation water right owners in the
			 community of Arroyo Seco Arriba.
					(b)Cost-sharing
					(1)Federal
			 shareThe Federal share of the total cost of planning, designing,
			 and constructing the Mutual Benefit Projects authorized in subsection (a) shall
			 be 75 percent and shall be nonreimbursable.
					(2)Non-Federal
			 shareThe non-Federal share of the total cost of planning,
			 designing, and constructing the Mutual Benefit Projects shall be 25 percent and
			 may be in the form of in-kind contributions, including the contribution of any
			 valuable asset or service that the Secretary determines would substantially
			 contribute to completing the Mutual Benefit Projects.
					209.San Juan-Chama
			 Project contracts
				(a)In
			 generalContracts issued under this section shall be in
			 accordance with this title and the Settlement Agreement.
				(b)Contracts for
			 San Juan-Chama Project water
					(1)In
			 generalThe Secretary shall enter into 3 repayment contracts by
			 December 31, 2009, for the delivery of San Juan-Chama Project water in the
			 following amounts:
						(A)2,215
			 acre-feet/annum to the Pueblo.
						(B)366
			 acre-feet/annum to the Town of Taos.
						(C)40 acre-feet/annum
			 to EPWSD.
						(2)RequirementsEach
			 such contract shall provide that if the conditions precedent set forth in
			 section 210(f)(2) have not been fulfilled by December 31, 2015, the contract
			 shall expire on that date.
					(c)WaiverWith
			 respect to the contracts authorized and required by subsection (b)(1) and
			 notwithstanding the provisions of Public Law 87–483 (76 Stat. 96) or any other
			 provision of law—
					(1)the Secretary
			 shall waive the entirety of the Pueblo’s share of the construction costs, both
			 principal and the interest, for the San Juan-Chama Project and pursuant to that
			 waiver, the Pueblo’s share of all construction costs for the San Juan-Chama
			 Project, inclusive of both principal and interest shall be nonreimbursable;
			 and
					(2)the Secretary’s
			 waiver of the Pueblo’s share of the construction costs for the San Juan-Chama
			 Project will not result in an increase in the pro rata shares of other San
			 Juan-Chama Project water contractors, but such costs shall be absorbed by the
			 United States Treasury or otherwise appropriated to the Department of the
			 Interior.
					210.Authorizations,
			 ratifications, confirmations, and conditions precedent
				(a)Ratification
					(1)In
			 generalExcept to the extent that any provision of the Settlement
			 Agreement conflicts with any provision of this title, the Settlement Agreement
			 is authorized, ratified, and confirmed.
					(2)AmendmentsTo
			 the extent amendments are executed to make the Settlement Agreement consistent
			 with this title, such amendments are also authorized, ratified, and
			 confirmed.
					(b)Execution of
			 settlement agreementTo the extent that the Settlement Agreement
			 does not conflict with this title, the Secretary shall execute the Settlement
			 Agreement, including all exhibits to the Settlement Agreement requiring the
			 signature of the Secretary and any amendments necessary to make the Settlement
			 Agreement consistent with this title, after the Pueblo has executed the
			 Settlement Agreement and any such amendments.
				(c)Authorization of
			 appropriations
					(1)Taos Pueblo
			 Infrastructure and Watershed FundThere is authorized to be
			 appropriated to the Secretary to provide grants pursuant to section 205,
			 $30,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2009 through 2015.
					(2)Taos Pueblo
			 Water Development FundThere is authorized to be appropriated to
			 the Taos Pueblo Water Development Fund, established at section 206(a),
			 $50,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2009 through 2015.
					(3)Mutual-benefit
			 projects fundingThere is further authorized to be appropriated
			 to the Secretary to provide grants pursuant to section 208, a total of
			 $33,000,000, as adjusted under paragraph (4), for the period of fiscal years
			 2009 through 2015.
					(4)Adjustments to
			 amounts authorizedThe amounts authorized to be appropriated
			 under paragraphs (1) through (3) shall be adjusted by such amounts as may be
			 required by reason of changes since April 1, 2007, in construction costs, as
			 indicated by engineering cost indices applicable to the types of construction
			 or rehabilitation involved.
					(5)Deposit in
			 fundExcept for the funds to be provided to the Pueblo pursuant
			 to section 205(d), the Secretary shall deposit the funds made available
			 pursuant to paragraphs (1) and (3) into a Taos Settlement Fund to be
			 established within the Treasury of the United States so that such funds may be
			 made available to the Pueblo and the Eligible Non-Pueblo Entities upon the
			 Enforcement Date as set forth in sections 205(b) and 208(a).
					(d)Authority of the
			 SecretaryThe Secretary is authorized to enter into such
			 agreements and to take such measures as the Secretary may deem necessary or
			 appropriate to fulfill the intent of the Settlement Agreement and this
			 title.
				(e)Environmental
			 compliance
					(1)Effect of
			 execution of settlement agreementThe Secretary’s execution of
			 the Settlement Agreement shall not constitute a major Federal action under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
					(2)Compliance with
			 environmental lawsIn carrying out this title, the Secretary
			 shall comply with each law of the Federal Government relating to the protection
			 of the environment, including—
						(A)the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.); and
						(B)the
			 Endangered Species Act of 1973 (16
			 U.S.C. 1531 et seq.).
						(f)Conditions
			 precedent and secretarial finding
					(1)In
			 generalUpon the fulfillment of the conditions precedent
			 described in paragraph (2), the Secretary shall publish in the Federal Register
			 a statement of finding that the conditions have been fulfilled.
					(2)ConditionsThe
			 conditions precedent referred to in paragraph (1) are the following:
						(A)The President has
			 signed into law the Taos Pueblo Indian Water Rights Settlement Act.
						(B)To the extent that
			 the Settlement Agreement conflicts with this title, the Settlement Agreement
			 has been revised to conform with this title.
						(C)The Settlement
			 Agreement, so revised, including waivers and releases pursuant to section 211,
			 has been executed by the Parties and the Secretary prior to the Parties’ motion
			 for entry of the Partial Final Decree.
						(D)Congress has fully
			 appropriated or the Secretary has provided from other authorized sources all
			 funds authorized by paragraphs (1) through (3) of subsection (c) so that the
			 entire amounts so authorized have been previously provided to the Pueblo
			 pursuant to sections 205 and 206, or placed in the Taos Pueblo Water
			 Development Fund or the Taos Settlement Fund as directed in subsection
			 (c).
						(E)The Legislature of
			 the State of New Mexico has fully appropriated the funds for the State
			 contributions as specified in the Settlement Agreement, and those funds have
			 been deposited in appropriate accounts.
						(F)The State of New
			 Mexico has enacted legislation that amends NMSA 1978, section 72–6–3 to state
			 that a water use due under a water right secured to the Pueblo under the
			 Settlement Agreement or the Partial Final Decree may be leased for a term,
			 including all renewals, not to exceed 99 years, provided that this condition
			 shall not be construed to require that said amendment state that any State law
			 based water rights acquired by the Pueblo or by the United States on behalf of
			 the Pueblo may be leased for said term.
						(G)A Partial Final
			 Decree that sets forth the water rights and contract rights to water to which
			 the Pueblo is entitled under the Settlement Agreement and this title and that
			 substantially conforms to the Settlement Agreement and Attachment 5 thereto has
			 been approved by the Court and has become final and nonappealable.
						(g)Enforcement
			 dateThe Settlement Agreement shall become enforceable, and the
			 waivers and releases executed pursuant to section 211 and the limited waiver of
			 sovereign immunity set forth in section 212(a) shall become effective, as of
			 the date that the conditions precedent described in subsection (f)(2) have been
			 fulfilled.
				(h)Expiration
			 date
					(1)In
			 generalIf all of the conditions precedent described in section
			 (f)(2) have not been fulfilled by December 31, 2015, the Settlement Agreement
			 shall be null and void, the waivers and releases executed pursuant to section
			 211 shall not become effective, and any unexpended Federal funds, together with
			 any income earned thereon, and title to any property acquired or constructed
			 with expended Federal funds, shall be returned to the Federal Government,
			 unless otherwise agreed to by the Parties in writing and approved by
			 Congress.
					(2)ExceptionNotwithstanding
			 subsection (h)(1) or any other provision of law, any unexpended Federal funds,
			 together with any income earned thereon, made available under sections 205(d)
			 and 206(f) and title to any property acquired or constructed with expended
			 Federal funds made available under sections 205(d) and 206(f) shall be retained
			 by the Pueblo.
					(3)Right to
			 set-offIn the event the conditions precedent set forth in
			 subsection (f)(2) have not been fulfilled by December 31, 2015, the United
			 States shall be entitled to set off any funds expended or withdrawn from the
			 amount appropriated pursuant to paragraphs (1) and (2) of subsection (c) or
			 made available from other authorized sources, together with any interest
			 accrued, against any claims asserted by the Pueblo against the United States
			 relating to water rights in the Taos Valley.
					211.Waivers and
			 releases
				(a)Claims by the
			 pueblo and the United StatesThe Pueblo, on behalf of itself and
			 its members, and the United States, acting through the Secretary in its
			 capacity as trustee for the Pueblo, as part of their obligations under the
			 Settlement Agreement, shall each execute a waiver and release of claims against
			 all Parties to the Settlement Agreement, including individual members of
			 signatory Acequias, from—
					(1)all past, present,
			 and future claims to surface and groundwater rights that the Pueblo, or the
			 United States on behalf of the Pueblo, asserted or could have asserted in New
			 Mexico v. Abeyta and New Mexico v. Arellano, Civil Nos. 7896–BB (U.S. D.N.M.)
			 and 7939–BB (U.S. D.N.M.) (consolidated);
					(2)all past, present,
			 and future claims for damages, losses or injuries to water rights or claims of
			 interference, diversion or taking of water for lands within the Taos Valley
			 that accrued from time immemorial through the Enforcement Date that the Pueblo,
			 or the United States on behalf of the Pueblo, asserted or could have
			 asserted;
					(3)all past, present,
			 and future claims to surface and groundwater rights to the use of Rio Grande
			 mainstream or tributary water, whether presently known or unknown, whether for
			 consumptive or nonconsumptive use, that the Pueblo, or the United States on
			 behalf of the Pueblo, could assert in any present or future water rights
			 adjudication proceeding that are not based on ownership of land or that are
			 based on Pueblo or United States ownership of lands or water rights at any time
			 prior to the Enforcement Date, except that nothing in this paragraph shall be
			 construed to prevent the Pueblo or the United States from fully participating
			 in the inter se phase of any such present or future water rights adjudication
			 proceeding;
					(4)all past, present,
			 and future claims for damages, losses or injuries to water rights or claims of
			 interference, diversion or taking of Rio Grande mainstream or tributary water
			 that accrued from time immemorial through the Enforcement Date that the Pueblo,
			 or the United States on behalf of the Pueblo, asserted or could have asserted;
			 and
					(5)all past, present,
			 and future claims arising out of or resulting from the negotiation or the
			 adoption of the Settlement Agreement, attachments thereto, or any specific
			 terms and provisions thereof, against the State of New Mexico, its agencies,
			 agents or employees.
					(b)Claims by the
			 PuebloThe Pueblo, on behalf of itself and its members, as part
			 of its obligations under the Settlement Agreement, shall execute a waiver and
			 release of claims against the United States, its agencies, and its employees
			 from—
					(1)all past, present,
			 and future claims for water rights that were asserted, or could have been
			 asserted, by the United States as trustee for the Pueblo and on behalf of the
			 Pueblo in New Mexico v. Abeyta and New Mexico v. Arellano, Civil Nos. 7896–BB
			 (U.S. D.N.M.) and 7939–BB (U.S. D.N.M) (consolidated);
					(2)all past, present,
			 and future claims for damages, losses or injuries to water rights or all past,
			 present, and future claims for failure to intervene or act on the Pueblo’s
			 behalf in the protection of its water rights, or all past, present, and future
			 claims for failure to acquire and/or develop the water rights and resources of
			 the Pueblo, that accrued from time immemorial through the Enforcement Date;
			 and
					(3)all past, present,
			 and future claims arising out of or resulting from the negotiation or the
			 adoption of the Settlement Agreement, attachments thereto, or negotiation and
			 enactment of this title or any specific terms and provisions thereof, against
			 the United States, its agencies, agents or employees.
					(c)Reservation of
			 rights and retention of claimsNotwithstanding subsections (a)
			 and (b), the Pueblo and its members, and the United States, as trustee for the
			 Pueblo and its members, shall retain the following rights and claims:
					(1)All claims against
			 persons other than the Parties to the Settlement Agreement for injuries to
			 water rights arising out of activities occurring outside the Taos Valley or the
			 Taos Valley Stream System.
					(2)All claims for
			 enforcement of the Settlement Agreement, the San Juan-Chama Project contract
			 between the Pueblo and the United States, the Partial Final Decree, or this
			 title, through such legal and equitable remedies as may be available in any
			 court of competent jurisdiction.
					(3)All rights to use
			 and protect water rights acquired pursuant to state law, to the extent not
			 inconsistent with the Partial Final Decree and the Settlement Agreement.
					(4)All claims relating
			 to activities affecting the quality of water.
					(5)All rights,
			 remedies, privileges, immunities, powers, and claims not specifically waived
			 and released pursuant to the Settlement Agreement or this title.
					(d)Tolling of
			 claims
					(1)In
			 generalEach applicable period of limitation and time-based
			 equitable defense relating to a claim described in this section shall be tolled
			 for the period beginning on the date of enactment of this Act and ending on the
			 Enforcement Date.
					(2)No revival of
			 claimsNothing in this subsection revives any claim or tolls any
			 period of limitation or time-based equitable defense that expired before the
			 date of enactment of this title.
					(3)LimitationNothing
			 in this section precludes the tolling of any period of limitations or any
			 time-based equitable defense under any other applicable law.
					212.Interpretation
			 and enforcement
				(a)Limited waiver
			 of sovereign immunityUpon and after the Enforcement Date, if any
			 Party to the Settlement Agreement brings an action in any court of competent
			 jurisdiction over the subject matter relating only and directly to the
			 interpretation or enforcement of the Settlement Agreement or this title, and
			 names the United States or the Pueblo as a party, then the United States, the
			 Pueblo, or both may be added as a party to any such action, and any claim by
			 the United States or the Pueblo to sovereign immunity from the action is
			 waived, but only for the limited and sole purpose of such interpretation or
			 enforcement, and no waiver of sovereign immunity is made for any action against
			 the United States or the Pueblo that seeks money damages.
				(b)Subject matter
			 jurisdiction not affectedNothing in this title shall be deemed
			 as conferring, restricting, enlarging, or determining the subject matter
			 jurisdiction of any court, including the jurisdiction of the court that enters
			 the Partial Final Decree adjudicating the Pueblo’s water rights.
				(c)Regulatory
			 authority not affectedNothing in this title shall be deemed to
			 determine or limit any authority of the State or the Pueblo to regulate or
			 administer waters or water rights now or in the future.
				213.DisclaimerNothing in the Settlement Agreement or this
			 title shall be construed in any way to quantify or otherwise adversely affect
			 the land and water rights, claims, or entitlements to water of any other Indian
			 tribe.
			
